WALSH, J.
Heard on petition for compensation under terms of Workmen’s Compensation Act.
For petitioner: Roger L. McChi-thy.
For respondent: Ralph T. Barnéfield.
Petitioner sustained a laceration of tlie Rand in tRe course of Ris employment. TRe ' laceration cleared up in two weeks. Within- a week or two after tRe injury, petitioner developed an acute infectious artRritis in Ris left Rip wRick was progressive in nature and rendered petitioner totally incapable of any work until August 13, '1929, at least and probably interfered seriously witR Ris activity up to the date of tRe present'Rearing. TRe petitioner contends tRat tRe artRritis was caused by Ris accident.
Dr. Marden H. Platt and Dr. J. Merrill Gibson for petitioner would not say tRat tRe artRritis was caused by tRe injury and Dr. Harris for petitioner said that it could be caused by tRe injury but was careful to avoid saying that it was caused by tRe injury. Dr. George F. Allison for' respondent testified tRat tRis artRritis was a slow invasion that would take months, sometimes years, to develop; that it was a very common change due to advancing age; that there was no connection between the artRritis and tRe injury to tRe hand; that the arthritis was a wholly independent thing.
■ As the burden is upon the petitioner to show us by a fair preponderance of the testimony that the disability claimed is due to the accident, we feel that the medical testimony introduced does not prove his claim. The injury to the hand was not such a one as to cause any appreciable disability.
The petition for compensation is therefore denied and dismissed.